DANAHY, Judge.
After interviewing the parties’ seven-year-old daughter and reviewing a psychiatrist’s evaluation report, the trial judge announced his decision that custody of the daughter be changed from the father to the mother. That announcement effectively precluded the husband from presenting evidence in opposition to the wife’s request for change of custody. In fairness, the husband should be given the opportunity to present whatever evidence he may have concerning the custody issue.
Accordingly, we reverse and remand for a further hearing by the trial judge at which the husband may present his evidence.
REVERSED AND REMANDED.
HOBSON, A.C.J., and RYDER, J., concur.